Pottle, J.
1. Unless there is something in the charter to the contrary, it is not necessary that a person accused of a violation of a municipal ordinance shall be furnished with a written accusation or statement of the charge made against him. It is sufficient if he be informed of the charge and be' given an opportunity to defend. Pearson v. Wimbish, 124 Ga. 710 (52 S. E. 751, 4 Ann. Cas. 501) ; Venable v. Atlanta, 7 Ga. App. 190 (66 S. E. 489).
2. 'A violation of a municipal ordinance prohibiting the keeping of intoxicating liquors for unlawful sale is shown by proof of possession and sale of such liquors within the limits of the municipality. Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399).
3. “All who violate or assist in violating a municipal ordinance, directly or- accessorily, are equally guilty as principals.” Stradley v. Atlanta, 7 Ga. App. 441 (67 S. E. 107).
4. No error of law having been committed by the recorder, and there being sufficient evidence to support the judgment of conviction, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.